       Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 1 of 15




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA :               CRIM. NO. 3:CR-19-09
                         :
        v.               :               (JUDGE CAPUTO)
                         :
BRUCE EVANS, SR.,        :               FILED ELECTRONICALLY
           Defendant     :


     GOVERNMENT’S BRIEF IN OPPOSITION TO DEFENDANT’S
       MOTION TO AUTHORIZE SUBPOENAS DUCES TECUM

     COMES NOW, the United States of America and responds in

opposition to defendant’s Motion to Authorize Subpoenas Duces Tecum.

I.     Introduction

      The defendant has asked the Court to issue subpoenas pursuant

to Federal Rule of Criminal Procedure 17(c). (Doc. 36). A party

seeking such subpoenas bears the burden of showing that the

subpoenas seek relevant and admissible evidence, and are written with

“specificity.” United States v. Nixon, 418 U.S. 683, 700 (1974). The

defendant’s proposed subpoenas demand broad and general categories

of information, and the defendant has failed to proffer sufficient reasons




                                     1
      Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 2 of 15



for the issuance of such unusual subpoenas. The Government hereby

submits this response in opposition to defendant’s requests. The

defendant has not met the requirements for relevancy, admissibility,

and specificity. The defendant is attempting to use Rule 17(c) as a

discovery device. Finally, a number of the documents sought are

privileged and/or protected from disclosure pursuant to statute and the

Federal Rules of Criminal Procedure.

II.   Background

      On January 8, 2019, a Federal Grand Jury in Scranton returned a

multi-count indictment against the defendant and co-defendant Bruce

Evans, Jr.   (Doc. 1). In Count 1, the defendant is charged with

violating the GTSA permit issued under 33 U.S.C. § 1342 on April 24,

2013 by intentionally pumping the contents of the chlorine contact tank,

including solids and sewage sludge, onto the ground and into the grass,

in violation of NPDES Permit PA 0061671, Part C, Special Condition

Six. Count 2 charges that on October 17, 2017, the defendant

knowingly allowed waste materials, including paper and/or plastic,

partially treated sewage and sewage solids….. to not be properly treated


                                    2
      Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 3 of 15



and to accumulate below the outfall of the sewage treatment plant in

the unnamed tributary. Count 3 charges that on December 12, 2017,

the defendant knowingly discharged pollutants, that is, CBOD 5 and

Total Suspended Solids, in excess of the NPDES permit limits for those

pollutants into the unnamed tributary to Dundaff Creek.      Count 4

charges that on December 12, 2017, the defendant knowingly

discharged a pollutant, that is, Fecal Coliform, into the unnamed

tributary to Dundaff Creek, in violation of NPDES Permit PA 0061671,

Section A.C.I. Counts 6 through 13 charge the defendant on specific

dates, for specific checks, for specific amounts with wire fraud, in

violation of 18 U.S.C. § 1343.

     The crimes with which the defendant is charged are limited in

time and scope. In fact, the crime alleged in Count 1 refers to the

defendant’s conduct specifically on April 24, 2013 which was observed

by PADEP personnel on that date. The crime alleged in Count 2 refers

to specific conduct occurring on October 17, 2017 and details what the

defendant is charged with having done on that date. The crime alleged

in Count 3 refers to the defendant’s specific conduct on December 12,


                                     3
      Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 4 of 15



2017 and details what the defendant is charged with having done on

that date.   The crime alleged in Count 4 likewise refers to the specific

date of December 12, 2017 and details what the defendant is charged

with having done on that date.

     Similarly, the crimes charged against the defendant in Counts 6

through 13 of the indictment refer to specific dates, specific checks,

specific check numbers, and specific amounts.     The time period is

limited and relatively brief.

     The 22-page indictment in this case clearly describes the

Government’s theory of the case, summarizes the evidence and is not

vague in any way. The Government has provided the defendant with

extensive discovery at his request. In fact, thousands of pages of

discovery has been disclosed. The Government has provided

voluminous discovery to the defendant, well beyond what the law

requires at this point in the proceedings.   The Government has

essentially provided its complete investigative file, including the fruits

of all evidence seized from the GTSA facility and the defendant’s office

during the execution of a federal search warrant in December of 2017.


                                     4
      Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 5 of 15



All physical evidence seized has been made available to the defendant

for inspection. In addition, the Government has provided a complete

“mirror image” of all seized electronic data in this case, whether

relevant or not.

     The Government has provided the defendant with thousands of

pages of material garnered through the investigation including all

financial information in its possession, inspection reports, notices of

violations, contracts, permits, laboratory results, and all photographs

taken throughout the investigation.      The Government has provided all

of the defendant’s statements, as well as all video captures and

photographs relevant to the instant prosecution.

     The Government has provided the defendant with the entire

affidavit in support of the search warrant executed in December 2017 at

the GTSA facility. The affidavit provides detailed information about

the federal investigation, the manner in which the information was

obtained, and the conclusions drawn from the information. The

Government has provided the defendant with thousands of pages of

additional documents referenced in the affidavit of probable cause,


                                     5
      Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 6 of 15



including all minutes from GTSA Board meetings for the time period

charged in the indictment.

     The Government has voluntarily provided the extensive discovery

despite the fact that the majority of the documentation, etc. bears no

relevance on what is charged in the indictment.

     The defendant has sought, by way of discovery motions (Docs. 38

and 40), information relating to witness statements, agents’ notes and

memoranda, audio recordings involving a separate and distinct criminal

defendant, criminal histories, cooperation agreements, etc., all of which

is information defendant is well aware is not discoverable at this time.

All such information is governed by Federal Rules of Criminal

Procedure, statute, and the due process clause of the Constitution, as

articulated in Brady v. Maryland, 373 U.S. 83 (1963).

     Nevertheless, the defendant is now attempting to circumvent the

statutorily defined discovery process in criminal cases by requesting

Rule 17(c) subpoenas.




                                    6
        Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 7 of 15



III.   Legal Standard

       Federal Rule of Criminal Procedure 17(c) authorizes a district

court to quash subpoenas that are “unreasonable or oppressive.” Fed. R.

Crim. P. 17(c)(2).   It “is the responsibility of the Court . . . to ensure

that a subpoena secured under Rule 17(c) is for a proper purpose.”

United States v. Wecht, No. 06-0026, 2008 WL 250549, at *2 (W.D. Pa.

Jan. 30, 2008) (citing Bowman Dairy Co. v. United States, 341 U.S. 214,

221 (1951)); United States v. Weissmann, No. 01-529, 2002 WL

31875410, at *5 (S.D.N.Y. Dec. 26, 2002) (“it is the Court’s

responsibility to ensure that the subpoena is for a proper purpose and

complies with the requirements of Rule 17(c)”). The decision to enforce a

subpoena is within the court’s discretion. United States v. Baroni, No.

15-193, 2015 WL 9049528, at *2 (D.N.J. Dec. 16, 2015).

       “[R]ule 17(c) is designed as an aid for obtaining relevant

evidentiary material that the moving party may use at trial.” United

States v. Cuthbertson, 630 F.2d 139, 144 (3d Cir. 1980). “Courts must

be careful that Rule 17(c) is not turned into a broad discovery device,

thereby undercutting the strict limitation of discovery in criminal cases


                                      7
       Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 8 of 15



found in Fed. R. Crim. P. 16.” Id. at 146.   Rule 17(c) is “not intended to

provide an additional means of discovery.” Bowman Dairy, 341 U.S. at

220.

       A defendant seeking the issuance of subpoenas under Rule 17(c)

bears the burden of showing “(1) that the documents are evidentiary

and relevant; (2) that they are not otherwise procurable reasonably in

advance of trial by exercise of due diligence; (3) that the party cannot

properly prepare for trial without such production and inspection in

advance of trial and that the failure to obtain such inspection may tend

unreasonably to delay the trial; and (4) that the application is made in

good faith and is not intended as a general ‘fishing expedition.’ ” Nixon,

418 U.S at 699-700. The party seeking a subpoena must show “(1)

relevancy; (2) admissibility; and (3) specificity.” Id. at 700.

       The defendant has asked the court to authorize subpoenas

pursuant to Federal Rule of Criminal Procedure 17(c). The defendant’s

broad requests are inconsistent with the spirit and purposes of Rule 17,

and the issuance of these subpoenas without appropriate specificity

risks their use as a general discovery device.    Furthermore, the


                                      8
       Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 9 of 15



issuance of such broad and non-specific subpoenas absent justification

may spur additional litigation and ultimately delay these proceedings

further.

      The defendant’s choice of language in these requests betrays their

lack of specificity. In fact, the breadth of the defendant’s request is

enormous. For example, the defendant has alleged that it is necessary

for his defense to seek “any and all” information relating to essentially

everything that has been documented about individuals and the GTSA

over the course of the last two decades. (Def. Br. at 2).   Additionally,

the defendant requests all correspondence occurring over the “course of

two decades” that has occurred between the PADEP and the defendant.

(Doc. 36-1, p. 1-2). In similar fashion, the defendant improperly seeks

law enforcement communications between the PADEP that reference

the defendant, presumably, over the “course of two decades.”      (Def. Br.

at 2, Doc. 36-1, p. 2).   The breadth of the defendant’s requests is

patently obvious, as is his attempt to circumvent the discovery process

to obtain material, some of which is privileged, and to which he is not

entitled.


                                      9
      Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 10 of 15



     A number of the documents demanded, if produced, would disclose

inter-agency or intra-agency decision-making functions, and are

protected from disclosure by the deliberative process privilege. See

NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 150-51 (1975); EPA v.

Mink, 410 U.S. 73, 87 (1973). This government privilege is an “ancient

[one] ... predicated on the recognition ‘that the quality of administrative

decision-making would be seriously undermined if agencies were forced

to operate in a fishbowl.’ ” Dow Jones & Co. v. Department of Justice,

917 F.2d 571, 573 (D.C. Cir. 1990) (quoting Wolfe v. HHS, 839 F.2d 768,

773 (D.C. Cir. 1988) (en banc)). This privilege covers all

“recommendations, draft documents, proposals, suggestions, and other

subjective documents which reflect the personal opinions of the writer

rather than the policy of the agency,” as well as documents that would

“inaccurately reflect or prematurely disclose the views of the agency.”

National Wildlife Fed'n. v. Forest Service, 861 F.2d 1114,1118-19 (9th

Cir. 1988).   In this respect, PADEP inspections are undertaken for

reasons having nothing to do with either discharges to waters of the

United States via pumping sludge from a contact tank or violations of


                                    10
      Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 11 of 15



NPDES permits issued to wastewater treatment facilities. Since the

defendant has demanded “[a]ll documents ...” relating to

communications between or among PADEP officials and the defendant

and law enforcement and the GTSA, the documents may contain

recommendations, proposals, or suggestions by PADEP officials having

nothing to do with the present criminal case, and/or would be otherwise

protected from disclosure pursuant to the deliberative process privilege.

     In similar fashion, with respect to the defendant request

addressed to the GTSA, an organization with which the defendant has

been involved with for more than 20 years, the defendant requests “any

and all,” essentially everything that has ever been documented

regarding the defendant’s involvement with the GTSA, including all

statements made by any other individuals involved in the GTSA, which

the defendant knows full well are Government witnesses. (Doc. 36-1,

pp. 1-2). This is but another example of the defendant’s attempt to

circumvent the discovery process by obtaining Government witness

statements to which he is not entitled at this time.




                                    11
      Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 12 of 15



     While the defendant claims that certain of his requests are

necessary to prove that the defendant was not a certified wastewater

treatment plant operator, (Doc. 37 at 2), that is not in dispute.   In fact,

the Government alleged as much in the indictment at paragraph 3.

This request appears to be a fishing expedition, the very type of request

not permitted by Rule 17(c).

     Additionally, the defendant claims that “……over the course of

two decades…….Officials of the PADEP led representatives at the

sewer authority to believe that the GTSA was properly operating its

sewer plant.” (Doc. 37 at 2). This too bears no relevance to the

specific dates charged in Counts 1 through 4 of the indictment, which

are limited to April 23, 2013, October 17, 2017, and December 12, 2017.

The breadth of this request likewise appears to be only a fishing

expedition for information that is not relevant to the specific crimes

charged, or to which the defendant is not entitled at this time.

     The Government further notes that with respect to the Rule 17(c)

requests to AT&T and American Express, there is no specified time

period and no explanation as to why the subpoenas are necessary under


                                    12
      Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 13 of 15



Rule 17(c) and not otherwise procured through the discovery process.

These requests are inappropriate in light of the Government’s extensive

discovery disclosures of all of these records.

     A “Rule 17(c) subpoena must be able to reasonably specify the

information contained or believed to be contained in the documents

sought rather than merely hop[e] that something useful will turn up.”

United States v. Mendinueta-Ibarro, 956 F. Supp. 2d 511, 513 (S.D.N.Y.

2013) (citations omitted). For the defendant to meet his burden, he

must do more than list general types of information sought. The

“specificity and relevance elements require more than the title of a

document and conjecture as to its contents.” United States v. Arditti,

955 F.2d 331, 346 (5th Cir. 1992).

     These broad requests are inconsistent with the spirit and purpose

of Rule 17(c), and the issuance of these subpoenas without appropriate

specificity risks their use as a general discovery device. Furthermore,

the issuance of such broad and non-specific subpoenas absent

justification may spur additional litigation and ultimately delay these

proceedings further.


                                     13
      Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 14 of 15



     The Third Circuit has stated that a broad request “based solely on

the mere hope that some exculpatory material might turn up” does not

“justif[y] enforcement of a subpoena under rule 17(c).” Cuthbertson, 630

F.2d at 146. If the defendant can identify specific documents he seeks

which will assist him in advancing his defense, he may be entitled to

use a Rule 17(c) subpoena to obtain them. The defendant has not

identified any specific documents.   Absent such specificity, his

subpoena requests are no more than attempts at general discovery, and

thus inappropriate under Rule 17.

IV. Conclusion

     WHEREFORE, for the foregoing reasons, the Government

respectfully requests that the court deny the defendant’s proposed Rule

17 subpoenas.

                                  Respectfully submitted,

                                  DAVID J. FREED
                                  United States Attorney

                                  /s/ Michelle L. Olshefski
                                  MICHELLE L. OLSHEFSKI
                                  Assistant U.S. Attorney
Date: December 2, 2019            Atty ID No. PA 79643



                                     14
      Case 3:19-cr-00009-MEM Document 55 Filed 12/02/19 Page 15 of 15




                     CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on the 2nd day of December,

2019, I caused the foregoing “Government’s Brief in Opposition to

Defendant’s Motion to Authorize Subpoenas Duces Tecum” to be served

upon Patrick Casey, Esquire, counsel of record for the defendant, and

that Attorney Casey is a filing user under the ECF system.



                                  /s/ Michelle Olshefski
                                  MICHELLE OLSHEFSKI
                                  Assistant United States Attorney




                                    15
